United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Carol Stream, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1697
Issued: April 15, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 14, 2010 appellant filed a timely appeal from a May 11, 2010 merit decision of
the Office of Workers’ Compensation Programs denying her claim for compensation. Pursuant
to the Federal Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
left shoulder and neck injury in the performance of duty on March 21, 2008.
FACTUAL HISTORY
On October 10, 2009 appellant, then a 29-year-old letter carrier, filed an occupational
disease claim (Form CA-2) alleging that on March 21, 2008 she first became aware of her
condition and first realized that the illness was caused or aggravated by her employment. She
1

5 U.S.C. § 8101 et seq.

failed to specify the nature of her injury or its relationship to her employment. On the reverse
side of the form, the employing establishment indicated that appellant first reported her condition
to her supervisor on June 25, 2009. Appellant stopped work on March 23, 2008 and returned to
work on March 25, 2008. The employing establishment controverted the claim.
In an October 9, 2009 narrative statement, appellant reported that, on March 21, 2008,
Sharon Christensen sent her out on route to carry mail which was beyond her restrictions,
causing her to injure her left shoulder up to her neck area. She noted that she delayed in filing a
claim because her supervisor refused to give her the claim form and because she did not know
about the paperwork for an on-the-job injury. Appellant also stated that the Office accepted the
new injury as a recurrence, claim number xxxxxx487.2
In a July 27, 2009 medical report, Dr. Verlina Cobb performed an impartial medical
examination at the request of the Office in claim number xxxxxx487. It is of interest that, while
Dr. Cobb noted appellant’s medical history and found objective evidence for left shoulder
tendinitis, she opined that it was likely degenerative and not traumatic because her conditions did
not occur as a result of carrying a heavy weight over her shoulder but rather through repetitive
overhead activity or more significant trauma. Dr. Cobb determined that the initial diagnosis
from November 9, 2004 more likely reflected the work-related condition as a trapezius strain
which had resolved over time because appellant had not carried mail for close to five years. She
further reported that the location of appellant’s pain, the base of the neck, trapezius, anterior
chest and left axilla, corresponded to the diagnosis of shoulder impingement syndrome and
rotator cuff tendinitis. Dr. Cobb recommended no further treatment and stated that appellant was
capable of returning to work without restrictions other than pushing a cart if carrying a mailbag
aggravated her left shoulder symptoms.
In an October 14, 2009 medical report, Dr. Jacob Salomon, a treating surgeon, stated that
appellant had complaints of neck pain and pain radiating down her left shoulder and arm. He
2

The Board notes appellant has additional compensation claims which are distinct from the claim currently on
appeal but have some relevance to factual matters. This is because the claims involve the same body parts and were
being developed during a period close to this traumatic injury claim.
The following claims are not before the Board. Appellant had a previous traumatic injury to her left shoulder on
November 3, 2004 while carrying mail that day in the performance of duty. The Office accepted that her injury
resulted in left shoulder strain plus brachial neuritis/radiculitis of the left upper extremity, claim number xxxxxx487.
Appellant submitted another traumatic injury notice alleging that on November 9, 2004 she was lifting a tub of mail
which resulted in an injury to her left arm and left side of her neck, claim number xxxxxx295. The claim was
accepted and combined with the prior claim and expanded to include left shoulder impingement, left rotator cuff
tear, and complete rupture of left rotator cuff, claim number xxxxxx487. Appellant stopped work on November 9,
2004 and returned to restricted duty on April 15, 2005.
On August 16, 2008 appellant filed a claim for recurrence under claim number xxxxxx487. She stopped work on
August 16, 2008 and underwent arthroscopic subacromial decompression and partial acromioplasty with clavicle
resection on September 26, 2008, which the Office authorized as being related to the work injury which occurred on
November 3, 2004. Appellant returned to work with restrictions on February 2, 2009 and stopped work on
September 15, 2009.
Appellant also submitted an occupational disease notice alleging that her exposure to walking worsened her
bilateral foot problems. The Office accepted the aggravation of bilateral pes planus, claim number xxxxxx217.

2

reported that appellant had an original left shoulder injury from November 3, 2004 and was
diagnosed with tendinitis. Appellant noted that on March 21, 2008 she was delivering mail and
lifting packages when she experienced shoulder pain. Dr. Salomon stated that appellant
underwent surgical repair of her left rotator cuff but continued to have pain in her left shoulder
and neck area.3 He reported that her neck pain dated back to her March 21, 2008 recurrence and
diagnosed cervical disc disease. Dr. Salomon stated that appellant filed a new occupational
injury form on October 10, 2009 because she was continuing to suffer with her neck pain. He
opined that the cervical neck pain and bulging disc disease were related to her job injuries from
November 3, 2004 as well as March 21, 2008.
By letter dated November 4, 2009, the employing establishment challenged appellant’s
claim for a work-related cervical condition which is the subject of this appeal. It asserted that
this claim was not an occupational disease claim, but rather a recurrence. The employing
establishment alleged that appellant refused suitable work and that she had not worked since
September 16, 2009.
By letter dated November 12, 2009, the Office requested additional factual and medical
evidence from appellant.
In a November 24, 2009 medical report, Dr. Salomon stated that appellant had filed a
claim for her neck because of her past history of having left shoulder surgery for rotator cuff tear
with chronic pain in her left shoulder which radiated into her neck. In this report, he opined that
the repetitive use of her left extremity, turning her head and bending to reach for mail as a postal
employee related to her neck pathology and left shoulder chronic postoperative symptoms.
By decision dated January 26, 2010, the Office denied appellant’s claim finding that
appellant did not establish fact of injury. It specifically noted that her claim was being denied
pending the findings of the referee medical examination to be scheduled under claim number
xxxxxx487 since both claims involved the same condition.4
On February 22, 2010 appellant requested review of the written record.
In a February 19, 2010 medical report, Dr. Salomon responded to an unspecified Office
letter and reported that appellant’s left shoulder and neck pain was a result of cervical disc
disease and that she had a history in March 2008 of recurrent left shoulder pain. He stated that
the cervical disc injury could not be directly attributed to her employment but that her
employment aggravated her cervical disc disease and radiculopathy from carrying mail and
excess weight on her left shoulder which resulted in pain and swelling. Dr. Salomon opined that
the cervical disc disease was related to an original injury from carrying the mailbag on the left
shoulder.

3

The Office authorized this surgery as being related to the work injury which occurred on November 3, 2004,
claim number xxxxxx487.
4

Regardless of the apparent qualification of this order, the hearing examiner did not alter the decision or
elaborate on the referee medical examination mentioned in the order.

3

By decision dated May 11, 2010, the Office hearing representative affirmed the Office’s
January 26, 2010 decision which denied this claim. He noted that it was unclear whether
appellant was alleging that her employment injury was caused or aggravated by her work duties
on March 21, 2008 or by duties performed over the course of more than one work shift. In
addition, the hearing representative noted that Dr. Salomon’s reports were equivocal which
opined that appellant’s cervical condition was a recurrence of a previous injury, related to the
traumatic incident on March 21, 2008 and also a result of occupational work duties.5
LEGAL PRECEDENT
An employee seeking benefits under the Act has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of the Act; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.6 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or occupational disease.7
A traumatic injury means a condition of the body caused by a specific event or incident,
or series of events or incidents, within a single workday or shift. Such condition must be caused
by external force, including stress or strain, which is identifiable as to the time and place of
occurrence and member or function of the body affected.8 An occupational disease is defined as
a condition produced by the work environment over a period longer than a single workday or
shift.9 A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness.10 A recurrence of a disability does not include a condition which results
from a new injury, even if it involves the same part of the body previously injured or caused by
renewed exposure to the causative agent of a previous occupational disease.11

5

The Board notes that appellant submitted additional evidence after the Office rendered its May 11, 2010
decision. The Board’s jurisdiction is limited to reviewing the evidence that was before the Office at the time of its
final decision. Therefore, this additional evidence cannot be considered by the Board. 20 C.F.R. § 10.510.2(c)(1);
Dennis E. Maddy, 47 ECAB 259 (1995); James C. Campbell, 5 ECAB 35, 36 n.2 (1952). Appellant may submit
this evidence to the Office, together with a formal request for reconsideration, pursuant to 5 U.S.C. § 8128(a) and 20
C.F.R. § 10.606(b)(2).
6

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

7

Michael E. Smith, 50 ECAB 313 (1999).

8

20 C.F.R. § 10.5(ee).

9

Id. at § 10.5(q).

10

Id. at § 10.5(x).

11

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.3(b)(2) (May 1997).

4

When an employee claims that he sustained an injury in the performance of duty he must
establish the “fact of injury,” namely, he must submit sufficient evidence to establish that he
experienced a specific event, incident or exposure occurring at the time, place and in the manner
alleged. He must also establish that such event, incident or exposure caused an injury.12 Once
an employee establishes that he sustained an injury in the performance of duty, he has the burden
of proof to establish that any subsequent medical condition or disability for work for which he
claims compensation is causally related to the accepted injury.13
To establish that an injury occurred as alleged, the injury need not be confirmed by
eyewitnesses, but the employee’s statements must be consistent with the surrounding facts and
circumstances and her subsequent course of action. In determining whether a case has been
established, such circumstances as late notification of injury, lack of confirmation of injury, and
failure to obtain medical treatment may, if otherwise unexplained, cast substantial doubt on the
employee’s statements. The employee has not met her burden when there are such
inconsistencies in the evidence as to cast serious doubt on the validity of the claim.14
To establish a causal relationship between the condition, as well as any attendant
disability claimed, and the employment event or incident, the employee must submit rationalized
medical opinion evidence based on a complete factual and medical background, supporting such
a causal relationship.15 Rationalized medical opinion evidence must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant. This
medical opinion must include an accurate history of the employee’s employment injury and must
explain how the condition is related to the injury. The weight of medical evidence is determined
by its reliability, its probative value, its convincing quality, the care of analysis manifested and
the medical rationale expressed in support of the physician’s opinion.16
ANALYSIS
In this case, appellant filed an occupational disease claim on October 10, 2009 claiming
that she first became aware of her condition and its relationship to her work duties on
March 21, 2008. She failed to adequately describe the nature of the illness or disease. In an
October 9, 2009 narrative statement, appellant reported that on March 21, 2008 she was carrying
mail which caused her to injure her left shoulder and neck.

12

See generally John J. Carlone, 41 ECAB 354 (1989); see also 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R.
§ 10.5(q) and (ee) (1999) (occupational disease or illness and traumatic injury defined). See Victor J. Woodhams, 41
ECAB 345 (1989) regarding a claimant’s burden of proof in an occupational disease claim.
13

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

14

Betty J. Smith, 54 ECAB 174 (2002).

15

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

16

James Mack, 43 ECAB 321 (1991).

5

Appellant indicated a belief that her condition was an occupational disease by filing a
Form CA-2 but described a traumatic injury in her narrative statement. Her decision to delay
filing her claim significantly hampers the ability of the Office to investigate the factual and
medical evidence in her claim. The Board will treat this claim as a traumatic injury case because
it appears that appellant is alleging an injury resulting from a single occurrence within a single
workday.17
The Board finds that appellant failed to establish that she sustained a traumatic injury
while in the performance of duty on March 21, 2008.
Appellant must establish all of the elements of her claim in order to prevail. Before the
medical evidence submitted can be considered, she must prove her employment, the time, place
and manner of injury, a resulting personal injury and that her injury arose in the performance of
duty. The evidence received prior to the May 11, 2010 decision does not provide any detail
regarding appellant’s employment incident on March 21, 2008. Appellant submitted a
nonspecific Form CA-2 and a brief narrative statement. She has not alleged with specificity the
time and place of the incident, nor has she provided the sufficient detail needed to establish that
the incident occurred in the manner alleged.18
In her October 9, 2009 narrative statement, appellant alleged that, on March 21, 2008, she
was sent out on her route to carry mail that was beyond her restrictions and aggravated her
condition, causing a new injury to her left shoulder and neck.19 She provided no further, detailed
account of her injury and presented no evidence regarding the specific mechanism of injury.
Appellant stated that she delayed filing a claim because a supervisor refused to provide claim
forms and because she did not know about the paperwork for dealing with an on-the-job injury.
Because appellant has filed prior claims under the Act, the Board must conclude that appellant
knew or should have known how to file another claim.
The evidence submitted does not establish that appellant actually experienced an
employment-related incident at a given time and place and in a given manner.20 Appellant failed
to describe the details of her injury and failed to provide supporting factual evidence to
substantiate her claim. She did not provide corroborating facts either before or after the incident.
Appellant never stated what her alleged work restrictions were. She failed to discuss how much
weight she was carrying on March 21, 2008, the distances or other physical demands which she
associated with her alleged incident. The employing establishment controverted the claim and
indicated on the Form CA-2 that appellant delayed over a year before reporting her condition to

17

The Board finds no evidence in this claim of events or circumstances which would make this an occupational
disease claim. Any consideration of a recurrence would not involve a new claim but a revisiting of a prior claim
which was alleged to be the basis of the recurrence.
18

Paul Foster, 56 ECAB 208 (2004).

19

The record on appeal does not contain any reference to medical restrictions limiting appellant’s work activity
on or about March 21, 2008.
20

Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

6

her supervisor on June 25, 2009. Appellant has not addressed this assertion of a substantial delay
in reporting the incident.
The Board will review the medical evidence available to the Office at the time of its
decision because this claim falls close in time to appellant’s other claims which were also being
developed by the Office. There is overlap of medical conditions and although appellant fails to
establish an alleged incident, the medical reports are not irrelevant.
The earliest medical reports submitted by appellant date from July 2009 and she has not
adequately explained this gap of 16 months from the date of the alleged incident. Her delay in
seeking medical treatment makes it more difficult for any physician to determine whether there
was a medically identifiable event on March 21, 2008. The absence of contemporaneous
medical treatment for her neck and shoulder in the record weighs against appellant’s statement of
the time, place and manner of the alleged injury. An examination of the medical evidence does
not clarify the factual deficiencies of her claim.
Appellant submitted a July 27, 2009 referee examination medical report from Dr. Cobb
who noted objective evidence for left shoulder tendinitis, which was degenerative rather than
traumatic. Dr. Cobb stated that the location of appellant’s pain, the base of the neck, trapezius,
anterior chest and left axilla, corresponded to the diagnosis of shoulder impingement syndrome
and rotator cuff tendinitis and that appellant was capable of returning to work without
restrictions. While her report provided a diagnosis, it does not support appellant’s allegation that
she hurt her shoulder and neck on March 21, 2008. Therefore, Dr. Cobb’s medical report is not
relevant in establishing appellant’s factual basis to support her claim.
Medical reports dated October 14, 2009 to February 19, 2010 from Dr. Salomon noted by
history that appellant was delivering mail and lifting packages when she experienced shoulder
pain on March 21, 2008. He diagnosed her with cervical disc disease and opined that her injury
was related to injuries of November 3, 2004 and March 21, 2008. Dr. Salomon also stated that
the repetitive use of appellant’s left extremity, turning her head and bending to reach for mail
contributed to her neck pathology and chronic postoperative symptoms. He reported that
carrying mail and excess weight on her left shoulder aggravated her cervical disc injury.
Dr. Salomon’s diagnosis and opinion on causal relationship does not establish that the
employment incident occurred at the time, place and in the manner alleged.21 Based on the
record, it appears that Dr. Salomon did not see appellant until almost a year and a half after the
alleged incident. Further, his reports suggest that her neck and shoulder injury represented a
recurrence of her November 3, 2004 injury, or that her neck pain was a residual of her shoulder
surgery. Dr. Salomon’s reports also state that carrying mail on March 21, 2008 and repetitive
stress and trauma of carrying mail caused her condition. He has not distinguished the effects of
these various factors. Appellant’s medical condition may be complex in its cause and progress.
Dr. Salomon’s reports do not offer any rationalized opinion evidence on the occurrence or
significance of the March 21, 2008 incident.

21

Tracey P. Spillane, 54 ECAB 608 (2003); Julie B. Hawkins, 38 ECAB 393, 396 (1987).

7

The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference of causal relation.22 An award of compensation may not
be based on surmise, conjecture, speculation or on the employee’s own belief of causal
relation.23 Appellant failed to provide evidence to prove the fact of injury, its time, place and
manner, and that the injury was causally related to her federal employment. The Office properly
denied her claim for compensation.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained an injury in the performance of duty on March 21, 2008.
ORDER
IT IS HEREBY ORDERED THAT the May 11, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 15, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

22

Daniel O. Vasquez, 57 ECAB 559 (2006).

23

D.D., 57 ECAB 734 (2006).

8

